Exhibit 10.18

 

THE KROGER CO.

2013

LONG-TERM CASH BONUS PLAN

 

1.  PURPOSE OF THE LONG-TERM CASH BONUS PLAN.  The purpose of the Long-Term Cash
Bonus Plan is to reward participating Kroger executive employees for improved
Company long-term performance.

 

2.  ELIGIBILITY.  Awards under this plan may be made only to employees who are
executives of The Kroger Co. and its subsidiaries and affiliates at pay level 35
or higher and who are notified in writing by the Compensation Committee (or
Kroger’s CEO at the direction of the Compensation Committee) of their
participation in the Plan.

 

3.  ADMINISTRATION.  The Compensation Committee of the Board of Directors will
administer the Plan.  The Committee will construe and interpret the Plan.  The
Committee has full authority and discretion to determine the timing of awards,
to select from those eligible the individuals that will participate in the Plan,
and to establish such other measures as may be necessary or appropriate to the
objectives of the Plan.  All decisions regarding the vesting of awards under the
Plan will be made by the Committee.  The Committee’s decisions will be final and
binding on all parties, including the Company and all participants.

 

4.  AWARD CYCLE.  The 2013 Plan will include fiscal years 2013, 2014, and 2015. 
The last day of fiscal 2015 will be the end of the award cycle for the 2013
Plan.  It is contemplated that a new plan will be adopted every year, with each
plan covering three years.

 

5.  LONG-TERM BONUS.  Each participant is eligible to earn a long-term bonus
based on actual Company performance measured against the performance standards
described below.

 

6.  COMPANY PERFORMANCE STANDARDS. Company performance will be measured in four
ways:  (i) improvement in Customer 1st Tracker scores, (ii) reductions in Total
Operating Costs (excluding fuel) as a percentage of sales, (iii) improvement in
Associate Survey scores, and (iv) improvement in Return on Invested Capital.

 

(a)           Customer 1st Tracker:  Customer 1st Tracker is a measure of
Company performance in four key areas (People, Shopping Experience, Product and
Price) based on results of customer surveys.  The Customer 1st Tracker
methodology to be used under this Plan is the one currently in use by the
Company, subject to such modifications as the Committee may approve from time to
time.  Fiscal year end 2012 results will be the base against which performance
under the Plan will be measured.

 

(b)           Total Operating Costs:  Total operating costs, for purposes of the
Plan, will be calculated by adding (i) OG&A, depreciation, and rent (excluding
fuel), for the total Company, and (ii) warehouse and transportation costs,
shrink, and advertising expenses, for our supermarket operations (excluding
fuel) for the Company’s supermarket operations.  Total operating costs will
exclude one-time expenses incurred in lieu of future anticipated obligations. 
Future expenses that are avoided by virtue of the incurrence of the one-time
expense will be deemed to be total operating expenses in the year in which they
otherwise would have been incurred.  The total operating costs, as a percentage
of sales, for fiscal year 2012 will be the base against which performance under
the Plan will be measured.

 

(c)            Associate Survey:  Associate Survey is a measure of Company
performance designed to measure the engagement of Kroger associates, based on
the results of associate surveys.  The Associate Survey engagement index score
to be used under this Plan is the one currently in use by the Company, subject
to such modifications as the Committee may approve from time to time.  Fiscal
year end 2012 results will be the base against which performance under the Plan
will be measured.

 

(d)           Return on Invested Capital:  Return on invested capital, for
purposes of the Plan, will be calculated by dividing adjusted operating profit
for the prior four quarters by the average invested capital.  Adjusted operating
profit will be calculated by excluding unusual items included in operating
profit, and adding our LIFO charge, depreciation and amortization, and rent. 
Average invested capital will be calculated as the sum of (i) the average of our
total assets, (ii) the average LIFO reserve, (iii) the average accumulated
depreciation and amortization, and (iv) a rent factor equal to total rent for
the last four quarters multiplied by a factor of eight; minus (i) the average
taxes receivable, (ii) the average trade accounts payable, (iii) the average
accrued salaries and wages, and (iv) the average other current liabilities. 
Averages are calculated for return on invested capital by adding the beginning
balance of the first quarter and the ending balance of the fourth quarter, of
the last four quarters, and dividing by two.  Fiscal year end 2012 results will
be the base against which performance under the Plan will be measured.

 

7.  DETERMINING AWARD PAYOUTS.  Except with respect to participants who die
during the award cycle, as described in paragraph 10(c) below, Long-Term Bonus
awards under the Plan will be calculated as of the end of fiscal year 2015. 
Provided that no decrease occurs in any of the four key areas, for each one
point improvement in the Customer 1st Tracker score, a bonus amount equal to two
percent of the participant’s base salary as of the later of (i) February 2,
2013, and (ii) the date on which the participant first became eligible to
participate in the Plan, will be earned.  For each basis point reduction in
Total Operating Costs, an additional bonus amount equal to one-half of one
percent of the participant’s base salary as of the later of (i) February 2,
2013, and (ii) the date on which the participant first became eligible to
participate in the Plan, will be earned.  Under the Associate Survey, for each
one point improvement in the associate engagement index score, a bonus amount
equal to four percent of the participant’s base salary as of the later of
(i) February 2, 2013, and (ii) the date on which the participant first became
eligible to participate in the Plan, will be earned.  For each basis point
improvement in Return on Invested Capital, an additional bonus amount equal to
one percent of the participant’s base salary as of the later of (i) February 2,
2013, and (ii) the date on which the participant first became eligible to
participate in the Plan, will be earned.  In no event will any Long-Term Bonus
award exceed the lesser of $5,000,000 and 100% of the participant’s base salary
as of the later of (i) February 2,

 

1

--------------------------------------------------------------------------------


 

2013, and (ii) the date on which the participant first became eligible to
participate in the Plan.  Plan bonus potentials for participants who become
eligible for participation after the first day of the award cycle of the Plan
will be prorated based on the remaining number of days in the award cycle.

 

8.  PAYMENT OF AWARDS.  Awards, if any, earned under the terms of the Plan will
be paid in cash.  Unless some other date is selected by the Committee, awards
will be paid in March of 2016 except for participants who make deferral
elections under the deferred compensation supplement in which case the
provisions of the deferred compensation supplement will control.  Amounts earned
under the Plan will not be taken into consideration in calculating earnings
under any of the Company’s pension plans.

 

9.  ADJUSTMENTS.  The Committee will make such adjustments as it deems necessary
or desirable based on changes in accounting or tax law, or on account of any
acquisition, disposition or other developments that may affect the calculation
of awards under the Plan.

 

10. TERMINATION OF EMPLOYMENT, PERMANENT DISABILITY, RETIREMENT, OR DEATH OF
PARTICIPANT.

 

(a)  Participation in the Plan does not create a contract of employment, or
grant any employee the right to be retained in the service of the Company. Any
participant whose employment is terminated by the Company; who voluntarily
terminates his or her employment (other than in accordance with paragraph
(b) below); or whose pay level drops below pay level 35, prior to the end of the
2013 Plan award cycle, will forfeit all rights to payment under the Plan.

 

(b)  If a participant voluntarily terminates his or her employment after
reaching age 55 with at least five years of service with the Company, or due to
permanent disability as determined by the Company, participation will continue,
and that participant will be paid a prorata share of the amount earned according
to the terms of the award proportionate to the period of active service during
the 2013 Plan award cycle beginning with the date on which the participant first
became a participant under the Plan.

 

(c) If a participant dies during the 2013 Plan award cycle, participation will
continue until the end of the fiscal year in which the death occurs, and the
participant’s designated beneficiary (or if none, then the participant’s estate)
will be paid a prorata share of the amount earned according to the terms of the
award proportionate to the period of active service during the 2013 Plan award
cycle before the participant’s death beginning with the date on which the
participant first became a participant under the Plan.  The amount of the award
payout, which will be made as soon as reasonably practicable as determined by
the Committee, will be calculated as of the end of the fiscal year in which the
participant’s death occurs based on actual results as of the end of that fiscal
year.

 

(d)  Notwithstanding anything contained in this paragraph 10 to the contrary, in
the event that during the 2013 Plan award cycle a participant provides services
as an employee, director, consultant, agent, or otherwise, to any of Kroger’s
competitors, the participant’s award hereunder terminates.  For purposes of this
paragraph 10(d), a competitor is any business that sells groceries, food, drugs,
health and beauty care items, motor fuels, or pharmaceuticals, at retail in one
or more of the same geographic areas that Kroger sells those products.

 

(e)  For purposes of this Plan, “period of active service” means the period of
time that the participant actually is working for Kroger plus any earned but
unused vacation for the year in which the participant ceases employment, and
excluding any “banked” vacation earned but not taken in prior years.

 

11.  Change in Control.  A bonus equal to 50% of the participant’s base salary
as of the later of (i) February 2, 2013, and (ii) the date on which the
participant first became eligible to participate in the Plan, will be paid to
the participant if at any time during the 2013 Plan award cycle any of the
following occur:

 

(a)               without prior approval of our Board of Directors, any person, 
group, entity or group thereof, excluding our employee benefit plans, becomes
the owner of, or obtains the right to acquire, 20% or more of the voting power
of our then outstanding voting securities; or

 

(b)               a tender or exchange offer has expired, other than an offer by
us, under which 20% or more of our then outstanding voting securities have been
purchased; or

 

(c)  as a result of, or in connection with, or within two years following (i) a
merger or business combination, (ii) a reorganization, or (iii) a proxy contest,
in any case which was not approved by our Board of Directors, the individuals
who were directors of Kroger immediately before the transaction cease to
constitute at least a majority thereof, except for changes caused by death,
disability or normal retirement; or

 

(c)                our shareholders have approved (i) an agreement to merge or
consolidate with or into another corporation and Kroger is not the surviving
corporation or (ii) an agreement, including a plan of liquidation, to sell or
otherwise dispose of all or substantially all of our assets.

 

12. EFFECTIVE DATE OF PLAN. This plan is effective as of February 3, 2013.

 

13. AMENDMENT, SUSPENSION, OR TERMINATION OF PLAN. The Committee or the Board of
Directors of the Company may at any time suspend, terminate or amend the plan in
such respects as it deems to be in the best interests of the Company. No
amendment will adversely affect any right of any participants, or their
successors in interest, under the terms of any award made hereunder before the
effective date of the amendment.

 

14. DEFERRED COMPENSATION SUPPLEMENT.  The Deferred Compensation Supplement
attached as Annex I hereto is adopted as a part of this Plan.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Kroger Co. has caused this Plan to be adopted this
16th day of January, 2013.

 

 

 

THE KROGER CO.

 

 

 

 

 

By

    /s/ Paul Heldman

 

 

Paul Heldman

 

 

Executive Vice President,

 

 

  Secretary and General Counsel

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

DEFERRED COMPENSATION SUPPLEMENT TO

THE KROGER CO. 2013 LONG-TERM CASH BONUS PLAN

 

Effective as of February 3, 2013

 

1.                                      Establishment and Purpose of this
Deferred Compensation Supplement

 

Effective as of the date set forth above, The Kroger Co. (the “Company”) adopts
this Deferred Compensation Supplement (the “Supplement”) to The Kroger Co. 2013
Long-Term Cash Bonus Plan (the “Plan”). The purpose of the Supplement is to
provide supplemental deferred compensation to certain highly compensated
employees of the Company. The Supplement is intended to be unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”). The Supplement is also intended to comply with
the requirements of Section 409A of the Internal Revenue Code (the “Code”).

 

2.                                      Definitions

 

As used in the Supplement, in addition to the terms defined in Section 1 of the
Supplement, these words and phrases have the following meanings (all other
capitalized terms in the Supplement have the meanings ascribed to them in the
Plan, unless the context requires otherwise):

 

(a)                                 “Account” means a bookkeeping account
established on the records of the Company for a Participant which is credited
with amounts deferred by a Participant and interest on those amounts under
Section 4 of the Supplement.

 

(b)                                 “Affiliate” means an organization that is
(i) a member of the same controlled group of corporations (as defined in Code
Section 414(b)) as the Company, (ii) a trade or business under common control
(as defined in Code Section 414(c)) with the Company, (iii) an organization
which is a member of an affiliated service group (as defined in Code
Section 414(m)) that includes the Company, or (iv) otherwise required to be
aggregated with the Company under Code Section 414(o).

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Committee” means the Retirement Management
Committee of the Company.

 

(e)                                  “Company” means The Kroger Co., an Ohio
corporation, or any successor.

 

(f)                                   “Compensation Committee” means the
Compensation Committee of the Board.

 

(g)                                  “Designated Beneficiary” means the persons
or entities designated by the Participant, in a form and manner acceptable to
the Committee, to receive payment of the remaining balance of the Participant’s
Account in the event the Participant dies before receiving the entire interest
credited to the Participant’s Account.

 

(h)                                 “Election” means an election by an Eligible
Employee, consistent with the terms of the Supplement and in a form and manner
satisfactory to the Committee, to elect to defer a Long-Term Bonus for a
Performance Period and to specify a time and form of payment for the portion of
the Participant’s Account attributable to such deferred amounts.

 

(i)                                     “Eligible Employee” means any individual
who has been designated as eligible to participate in the Plan.

 

(j)                                    “Insolvency” means an entity is unable to
pay its debts as they become due, or is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

 

(k)                                 “Long-Term Bonus” means a bonus payable to
an Eligible Employee under the Plan.

 

(l)                                     “Participant” means an Eligible Employee
who has elected to defer a Long-Term Bonus payable under the Plan in accordance
with Section 3 of the Supplement.

 

(m)                             “Performance-Based Compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period in which a Participant
performs services. In determining whether an amount constitutes
Performance-Based Compensation, the Committee shall apply the rules set forth in
Treasury Regulation Section 1.409A-1(e), or any subsequent guidance.

 

(n)                                 “Performance Period” means a period of at
least twelve (12) months in which Performance-Based Compensation is determined
for the performance of services.

 

4

--------------------------------------------------------------------------------


 

(o)                                 “Plan Year” means the fiscal year of the
Company.

 

(p)                                 “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. An Unforeseeable Emergency will not include the need to send a
Participant’s child to college or the desire to purchase a home.

 

3.                                      Deferral Election.

 

(a)                                 Election to Defer Long-Term Bonus. A
Participant may file an Election to defer receipt of all or any portion of the
Participant’s Long-Term Bonus that becomes payable under the Plan. A
Participant’s Election to defer receipt of a Long-Term Bonus must be made no
later than six months prior to the end of the applicable Performance Period, and
is irrevocable once made, and must designate the time and manner in which such
deferred Long-Term Bonus, and interest on such deferred amount, is to be later
paid in accordance with the distribution options set forth in Section 5.

 

(b)                                 Designated Beneficiary. A Participant shall,
in the Participant’s Election, name a Designated Beneficiary with respect to
amounts credited to the Participant’s Account. The Participant may change or
revoke the designation of a Designated Beneficiary by written notice to the
Committee or the Committee’s designee.

 

(c)                                  Termination of Participation. An individual
shall cease to be a Participant in this Supplement when all amounts allocated to
the Participant’s Account have been paid under the terms of this Supplement.

 

4.                                      Benefits.

 

(a)                                 Crediting of Deferred Amounts. As of the
date a Long-Term Bonus would otherwise be payable to a Participant under
Section 8 of the Plan, a Participant’s Account shall be credited with an amount
equal to the portion of the Long-Term Bonus deferred under this Supplement
pursuant to the Participant’s Election for the Performance Period in question.

 

(b)                                 Crediting of Interest. A Participant’s
Account for each Performance Period shall be credited with interest based upon
the interest rate established for the Plan Year by the Board, or by the
Compensation Committee, before the beginning of each Plan Year. Once established
by the Board or the Compensation Committee, such interest rate shall apply for
subsequent Plan Years, unless changed by the Board or the Compensation
Committee. For each Plan Year, a Participant’s Account shall be credited with
interest on a quarterly basis pursuant to the following provisions:

 

(i)                                     The interest for a calendar quarter
shall be credited effective as of the last day of the calendar quarter.

 

(ii)                                  The interest for a calendar quarter shall
be in an amount equal to (A) ¼ of the applicable interest rate for the Plan
Year, multiplied by (B) the average of the beginning and ending balances of the
Participant’s Account for the calendar quarter.

 

(c)                                  Effect upon the Kroger Consolidated
Retirement Benefit Plan. Amounts deferred under the Supplement are not taken
into account in computing the monthly benefits to which a Participant and/or
Participant’s spouse or beneficiary is entitled under the Kroger Consolidated
Retirement Benefit Plan or any other pension plan of the Company.

 

5.                                      Time and Form of Distribution.

 

(a)                                 Distribution following Termination of
Employment. A Participant, in the Participant’s Election for a Performance
Period, shall specify the time and manner that the Participant’s Account
attributable to the Performance Period is to be paid to the Participant upon the
Participant’s termination of employment with the Company (for any reason other
than death) from among the following choices:

 

(i)                                     Immediate Lump Sum. The Account shall be
paid to the Participant in a single cash lump sum payment as soon as
administratively possible after the first day of the calendar quarter that
occurs six months after the Participant’s termination of employment. The amount
of the lump sum payment shall be equal to the balance of the Account as of the
last day of the calendar quarter preceding the date of payment to the
Participant.

 

(ii)                                  Deferred (Next Year) Lump Sum. The Account
shall be paid to the Participant in a single cash lump sum payment as soon as
administratively possible after the later of (A) six months after the
Participant’s termination of employment or (B) the first day of the calendar
year following the date of the Participant’s termination of employment. The
amount of the lump sum payment shall be equal to the balance of the Account as
of the last day of the calendar quarter preceding the date of payment to the
Participant.

 

In the event that the Participant dies before the date of actual payment of the
lump sum payment, the Participant’s Designated Beneficiary shall receive the
Participant’s lump sum payment at the same time and manner prescribed by
subsection (i) or (ii), as applicable.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Immediate Quarterly Installments. The
Account shall be paid to the Participant in quarterly installment payments (not
less than 4 nor more than 40) commencing as soon as administratively possible
after the first day of the calendar quarter that occurs six months after the
Participant’s termination of employment. The amount of each quarterly
installment shall be determined by dividing (A) the balance of the Account as of
the last day of the calendar quarter preceding the quarterly installment payment
to the Participant, by (B) the number of the remaining quarterly installment
payments to be made to the Participant plus the payment currently being made.

 

(iv)                              Deferred (Retirement Age) Quarterly
Installments. The Account shall be paid to the Participant in quarterly
installment payments (not less than 4 nor more than 40) commencing as soon as
administratively possible after the first day of the calendar quarter that
occurs six months after the later of (A) the Participant’s termination of
employment or (B) the date of the Participant’s retirement age specified in the
Participant’s Election. The amount of each quarterly installment shall be
determined by dividing (A) the balance of the Account as of the last day of the
calendar quarter preceding the quarterly installment payment to the Participant,
by (B) the number of the remaining quarterly installment payments to be made to
the Participant plus the payment currently being made.

 

In the event that the Participant dies before commencement of the Participant’s
quarterly installment payments, or the Participant dies after commencement of
the Participant’s quarterly installment payments, the Participant’s Designated
Beneficiary shall receive the Participant’s quarterly installment payments, at
the election of the Participant in the Participant’s Election, either (A) at the
same time and manner prescribed by subsections (iii) or (iv), as applicable, as
if the quarterly installment payments were being made to the Participant or
(B) in a single lump sum payment as soon as administratively possible after the
first day of the calendar quarter following the date of the Participant’s death
in an amount equal to the balance of the Account as of the last day of the
calendar year preceding the date of payment to the Designated Beneficiary.

 

(b)                                 Distribution upon the Death of a
Participant. A Participant, in the Participant’s Election, shall specify the
time and manner that the Account is to be paid to the Participant’s Designated
Beneficiary upon the Participant’s death.

 

(i)                                     Time and Manner of Payment. The
Participant may elect one of the following time and manner of payments with
respect to payments to the Participant’s Designated Beneficiary:

 

(A)                               Immediate (Next Quarter) Lump Sum. The Account
shall be paid to the Participant’s Designated Beneficiary in a single cash lump
sum payment as soon as administratively possible after the first day of the
calendar quarter following the date of the Participant’s death. The amount of
the lump sum payment shall be equal to the balance of the Account as of the last
day of the calendar quarter preceding the date of payment to the Designated
Beneficiary.

 

(B)                               Deferred (Next Year) Lump Sum. The Account
shall be paid to the Participant’s Designated Beneficiary in a single cash lump
sum as soon as administratively possible after the first day of the calendar
year following the date of the Participant’s death. The amount of the lump sum
payment shall be equal to the balance of the Account as of the last day of the
calendar year preceding the date of payment to the Designated Beneficiary.

 

(C)                               Immediate (Next Quarter) Quarterly
Installments. The Account shall be paid to the Participant’s Designated
Beneficiary in quarterly installment payments (not less than 4 nor more than 40)
commencing as soon as administratively possible after the first day of the
calendar quarter following the date of the Participant’s death. The amount of
each quarterly installment shall be determine by dividing (1) the balance of the
Account as of the last day of the calendar quarter preceding the quarterly
installment payment to the Designated Beneficiary, by (2) the number of the
remaining quarterly installment payments to be made to the Designated
Beneficiary plus the payment currently being made.

 

(ii)                                  Special Death Distribution Provisions. In
the event of the death of the Participant, the Committee must receive written
notice and verification of the death of the Participant and reserves the right
to delay distribution of a Participant’s Account to the Participant’s Designated
Beneficiary until the Committee’s receipt and acceptance of such notice and
verification.

 

The distribution options elected by the Participant in Sections 5(a) and
(b) shall apply to and be binding upon any subsequent Designated Beneficiary,
including any such subsequent Designated Beneficiary arising by a change by the
Participant or by operation of any contingency provisions of the Participant’s
beneficiary designation.

 

The Participant’s written designation of a Designated Beneficiary and its
contingency provisions (if any) shall govern the determination of the proper
person entitled to benefits under the Plan following the death of the
Participant and the Participant’s Designated Beneficiary. However, in the
absence of a specific contingency provision therefore with respect to the
Account, the following default provisions shall apply:

 

(A)                               In the event that the Participant dies without
any Designated Beneficiary, the Participant’s Designated Beneficiary shall be
deemed the Participant’s estate.

 

(B)                               In the event that the Participant’s Designated
Beneficiary dies after the Participant and with outstanding benefits under the
Plan, such Designated Beneficiary’s own beneficiary designated in writing to the
Committee (or, if none, the Designated Beneficiary’s estate) shall thereafter be
considered the Participant’s Designated Beneficiary.

 

(C)                               In the event that the Participant and the
Designated Beneficiary die simultaneously or under circumstances such that the
order of death cannot be determined, the Participant, for purposes of the Plan,
shall be deemed to have survived the Designated Beneficiary.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Changes to Distribution Elections. The
Committee may, in its discretion, allow a Participant to elect to defer the time
of payment or change the form of payment of the Participant’s Account; provided,
however, that no such election shall be effective unless:

 

(i)                                     The election will not take effect until
at least twelve (12) months after the date on which the election is made,

 

(ii)                                  Except in the case of a payment as the
result of the Participant’s death or the occurrence of an Unforeseeable
Emergency, the first payment with respect to such election is deferred for not
less than five years from the date on which such payment would otherwise have
been made, and

 

(iii)                               Any election which is related to a payment
at a specified time or pursuant to a fixed schedule may not be made less than
twelve months prior to the date of the first scheduled payment under that
election.

 

(d)                                 Unforeseeable Emergency. If a Participant
has an Unforeseeable Emergency, the Participant may apply in writing to the
Committee for an emergency payment under this Section 5(d). The Company will pay
to the Participant that portion of the Participant’s Account under the Plan as
necessary to meet the Unforeseeable Emergency. For purposes of this
Section 5(d), a payment due to an Unforeseeable Emergency will not exceed the
amount that the Committee determines is reasonably necessary to satisfy the need
created by the Unforeseeable Emergency, plus amounts reasonably necessary to pay
taxes reasonably anticipated as the result of the payment, after taking into
account the extent to which such need is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent that such liquidation would not itself
cause severe financial hardship). Upon application for a payment due to
Unforeseeable Emergency, the Participant will furnish to the Committee all
information as the Participant deems appropriate and as the Committee deems
necessary and appropriate to make a determination on the application.

 

(e)                                  Tax Withholding. The Company may withhold
income or other taxes from any distribution of a Participant’s Account if the
Company determines that withholding is necessary or appropriate to comply with
any Federal, State or local tax withholding or similar requirements of law.

 

(f)                                   Payments to Legal Incompetents. Upon proof
satisfactory to the Committee that any person entitled to receive a payment
under the Supplement is legally incompetent to receive the payment, the
Committee may direct the payment to be made to a guardian or conservator of the
estate of the person. Any payment made under the preceding sentence will release
the Company from all further liability to the extent of the payment made.

 

(g)                                  Discharge of Obligation. Any payment made
by the Company pursuant to the Supplement shall, to the extent of the payments
made, constitute a complete discharge of all obligations under the Supplement of
the Company and the Committee. The Committee may require the payee, as a
condition precedent to any payment, to execute a receipt and release in a form
satisfactory to the Committee. The Committee may also require the payee, as a
condition precedent to any payment, to execute an acknowledgement or agreement
in a form satisfactory to the Committee concerning repayment of erroneous or
duplicate benefits.

 

(h)                                 Correction of Mistakes. Any mistake in the
amount of a Participant’s benefits under the Supplement may be corrected by the
Committee when the mistake is discovered. The mistake may be corrected in any
reasonable manner authorized by the Committee. In appropriate circumstances
(such as where the mistake is not material or is not timely discovered), the
Committee may in its sole and absolute discretion waive the making of any
correction.

 

6.                                      Fully Vested; Forfeiture for Cause.

 

All amounts credited to the Participant’s Account shall be fully vested and
nonforfeitable at all times. Notwithstanding the foregoing, any Participant,
regardless of age, who is terminated for theft or embezzlement of Company
assets, or for accepting bribes from suppliers, or who resigns during the
pendency or carrying out of an investigation which established such conduct,
shall forfeit 100% of the interest credited to his Account.

 

7.                                      Funding Policy and Method.

 

This Supplement shall be unfunded within the meaning of Section 201(2) of ERISA,
and all payments under the Supplement shall be made from the general assets of
the Company, including, at the sole option of the Company, from any assets held
in any trust established by the Company the assets of which are subject to the
claims of the Company’s general, unsecured creditors in the event of the
Company’s Insolvency. No assets shall be irrevocably set aside to pay benefits
under the Supplement in a manner making the assets unreachable by the Company’s
general, unsecured creditors in the event of the Company’s Insolvency.
Participants and Designated Beneficiaries shall have no right to any specific
assets of the Company by virtue or the existence or terms of the Supplement and
shall be general, unsecured creditors of the Company at all times with respect
to any claim for benefits under the Supplement.

 

7

--------------------------------------------------------------------------------


 

8.                                      Administration

 

(a)                                 Committee Authority. The Committee shall be
responsible for the operation and administration of the Supplement and for
carrying out the provisions of the Supplement. The Committee shall have
discretionary authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Supplement, and to decide
or resolve any and all questions, including interpretations of the Supplement.
Any action taken by the Committee in its discretion shall be final and
conclusive on all parties. The Committee’s prior exercise of discretionary
authority shall not obligate it to exercise its authority in a like fashion in
the future. The Committee may, from time to time, delegate to others, including
employees of the Company, administrative duties as it sees fit.

 

(b)                                 Account Statements. As soon as
administratively possible after the end of each calendar year, the Company shall
prepare and furnish to each Participant a statement of the status of each of his
Account of the Plan effective as of the last day of the calendar year, and such
other information as the Committee may prescribe.

 

(c)                                  Indemnification. The Company shall
indemnify, through insurance or otherwise, each member of the Committee against
any claims, losses, expenses, damages or liabilities arising out of the
performance (or failure of performance) of their responsibilities under the
Plan.

 

9.                                      Claims and Appeals.

 

(a)                                 Payment of Benefits. The payment of benefits
due under the Supplement shall be made at such times and in such amounts as
provided for under the terms of the Supplement. Each Participant and Designated
Beneficiary shall be obligated to provide the Company a current address so that
payments may be made as required. The mailing of a payment to the last known
mailing address of a Participant or Designated Beneficiary shall be deemed full
payment of the amount so mailed.

 

(b)                                 Written Claim for Benefits. If a Participant
or Designated Beneficiary does not receive payment of benefits under the
Supplement which the Participant or Designated Beneficiary believes are due
under the Supplement, the Participant or Designated Beneficiary may file a
written claim for benefits with the Committee. The written claim shall be in a
form satisfactory to, and with such supporting documentation and information as
may be required by, the Committee.

 

(c)                                  Denial of Claim. If a Participant’s or
Designated Beneficiary’s claim for benefits is denied in whole or in part by the
Committee, a written notice will be furnished to the claimant within 90 days
after the date the claim was received. If circumstances require a longer period,
the claimant will be notified in writing, prior to the expiration of the 90 day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90 day period.

 

(d)                                 Reasons for Denial. A denial or partial
denial of a claim will clearly set forth:

 

(i)                                     the specific reason or reasons for the
denial;

 

(ii)                                  a specific reference to pertinent
Supplement provisions on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the procedure for review of
the denied or partially denied claim, including the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

 

(e)                                  Review of Denial. Upon denial of a claim,
in whole or in part, a claimant or a duly authorized representative of the
claimant may request a full and fair review of the denied claim by filing a
written notice of appeal with the Committee. Any appeal must be received by the
Committee within 60 days of the date that the notice of the denied claim was
received. A claimant or the claimant’s authorized representative will have, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits and
may submit issues and comments in writing, except for privileged or confidential
documentation. The review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

If the claimant fails to file a request for review within 60 days of the
notification of denial, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
the request must include a description of the issues and evidence the claimant
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Decision Upon Review. The Committee will
provide a written decision on review. If the claim is denied on review, the
decision shall set forth:

 

(i)                                     the specific reason or reasons for the
adverse determination;

 

(ii)                                  specific reference to pertinent Supplement
provisions on which the adverse determination is based;

 

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

 

(iv)                              a statement describing any voluntary appeal
procedures offered by the Supplement and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA.

 

A decision will be rendered by the Committee as soon as practicable. Ordinarily
decisions will be rendered within 60 days following receipt of the request for
review. If the need to hold a hearing or special circumstances require
additional processing time, the decision shall rendered as soon as possible, but
not later than 120 days following receipt of the request for review.

 

(g)                                  Finality of Determinations; Exhaustion of
Remedies. To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Supplement shall be brought unless and
until the claimant has exhausted all remedies under this Section. In any such
legal action, the claimant may only present evidence and theories which the
claimant presented during the claims procedure. Any claims which the claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived. Judicial review of a claimant’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the claimant presented
during the claims procedure. Any suit or legal action initiated by a claimant
under the Supplement must be brought by the claimant no later than one year
following a final decision on the claim for benefits. Notwithstanding the
foregoing, in no event may a claimant initiate suit or legal action more than
two years after the facts giving rise to the action occurred. These limitations
on suits or legal actions for benefits will apply in any forum where a claimant
initiates the suit or legal action.

 

10.                               Amendment and Termination of this Supplement.

 

The Company reserves the right to amend or terminate this Supplement at any time
by resolution of the Board or the Compensation Committee. No amendment or
termination of this Supplement shall deprive a Participant or Designated
Beneficiary of any portion of the Participant’s or Designated Beneficiary’s
vested benefit accrued under the Supplement as of the date of the amendment or
termination.

 

11.                               General Provisions.

 

(a)                                 Definition and Supplement Interpretation.
The capitalized words and phrases used throughout the Supplement shall have the
meanings in Section 2, unless the context requires otherwise. Unless otherwise
plainly required by the context, any gender may be construed to include all
genders, and the singular or plural may be construed to include the plural or
singular, respectively. The section headings in the Supplement have been
inserted for the convenience of reference only and are not to be considered in
the interpretation of the Supplement.

 

(b)                                 Interpretation and Savings Clause. The
Supplement is intended to comply with Code Section 409A and guidance issued
under Code Section 409A. Notwithstanding any other provision of this Supplement,
the Supplement shall be interpreted and administered accordingly. If any
provision of the Supplement is held invalid or unenforceable, that invalidity or
unenforceability shall not affect any other provision, and the Supplement shall
be construed and enforced as if the affected provision had not been included.

 

(c)                                  No Employment Rights. Neither the Plan or
the Supplement, nor the action of the Company in establishing or continuing the
Plan or the Supplement, nor any action taken by the Committee, nor participation
in the Plan or the Supplement, shall be construed as giving any person any right
to remain in the employ of the Company or an Affiliate or, except as provided in
the Plan and the Supplement, the right to any payment or benefit. Nothing in the
Plan or the Supplement shall affect the right of the Company or an Affiliate to
terminate a person’s employment at any time, with or without cause.

 

(d)                                 Assignment or Alienation of Benefits.

 

(i)                                     General Rule. Except as expressly
provided in the Supplement, the benefits payable under the Plan or the
Supplement shall not be subject to assignment or alienation, and any attempt to
do so shall be void.

 

(ii)                                  Domestic Relations Orders. Notwithstanding
any other provision of the Supplement, all or a portion of a Participant’s
Account may be paid to another person as specified in a domestic relations order
that the Committee determines is a Qualified Domestic Relations Order. For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a property settlement agreement) that:

 

(A)                               is issued pursuant to a State’s domestic
relations law;

 

9

--------------------------------------------------------------------------------


 

(B)                               relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of a Participant; and

 

(C)                               creates or recognizes the existence of an
alternate payee’s right to, or assigns to the alternate payee the right to,
receive all or a portion of the Participant’s benefits under the Supplement;

 

The Committee shall determine in its sole and absolute discretion whether any
document received by it is a Qualified Domestic Relations Order. In making this
determination, the Committee may consider the rules applicable to “domestic
relations orders” under Code Section 414(p) and Section 206(d) of ERISA, and
other rules and procedures it deems relevant. If an order is determined to be a
Qualified Domestic Relations Order, the amount to which the alternate payee is
entitled under the Qualified Domestic Relations Order shall be paid in a single
lump-sum payment as soon as practicable after the determination.

 

(e)                                  Governing Law. To the extent not preempted
by federal law, this Supplement shall be interpreted and construed in accordance
with the laws of the State of Ohio (determined without regard to choice of laws
principles).

 

IT WITNESS WHEREOF, The Kroger Co. has caused this Deferred Compensation
Supplement to The Kroger Co. 2013 Long-Term Bonus Plan to be executed as of the
16th day of January, 2013.

 

 

THE KROGER CO.

 

 

 

 

 

By:

/s/ Paul Heldman

 

 

 

Title: Executive Vice President, Secretary

 

and General Counsel

 

10

--------------------------------------------------------------------------------


 

DEFERRAL AGREEMENT

 

THIS FORM APPLIES ONLY TO DEFERRALS MADE WITH RESPECT TO LONG-TERM BONUSES THAT
MAY BECOME PAYABLE UNDER THE 2012 LONG-TERM BONUS PLAN

 

PARTICIPANT:

 

DATE OF BIRTH:

 

SOCIAL SECURITY NO.:

 

CURRENT ADDRESS:

 

 

DEFERRAL ELECTION (FISCAL YEARS 2013-2015)

 

The Long-Term Bonus that may become payable to you under The Kroger Co. 2013
Long-Term Bonus Plan (the “Plan”), which includes the Company’s 2013-2015 Fiscal
Years, may be deferred under the Deferred Compensation Supplement to the Plan
(the “Supplement”), provided the Company receives your properly completed
Deferral Agreement no later than six months prior to the end of fiscal year
2015.

 

o                                    I elect to defer all or a portion of the
Long-Term Bonus that may become payable to me under the Plan, as designated
below. I understand that this deferral election is irrevocable, and is subject
to all of the terms of the Plan and Supplement.

 

DEFERRAL AMOUNT:

 

%

(enter percentage of Long-Term Bonus to be deferred)

 

PAYMENT ELECTION FOR AMOUNTS DEFERRED

 

I elect to have the amount of my Long-Term Bonus (Fiscal Years 2013-2015)
deferred, and earnings on such amounts, paid as follows:

 

o                                    Immediate Lump Sum Payment.  Lump sum
payment after the first day of the calendar quarter that occurs six (6) months
after my termination of employment.

 

o                                    Deferred (Next Year) Lump Sum Payment. 
Lump sum payment after the later of (i) the first day of the calendar year
following my termination of employment or (ii) six (6) months after my
termination of employment.

 

o                                    Immediate (Next Quarter) Installment
Payments.  Quarterly installment payments of                          payments
[specify number of payments - no less than four (4) and no more than forty (40)]
commencing after the first day of the calendar quarter that occurs six
(6) months after my termination of employment.

 

o                                    Deferred (Retirement Age) Installment
Payments.  Quarterly installment payments of                          payments
[specify number of payments - no less than four (4) and no more than forty (40)]
commencing after the first day of the calendar quarter that occurs six
(6) months following the later of (i) my termination of employment or (ii) my
           birthday [specify birthday for which payments shall commence].

 

11

--------------------------------------------------------------------------------


 

DESIGNATION OF BENEFICIARY

 

Pursuant to the Supplement to the Plan, I designate the following person(s) to
receive payment of the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) in the event of my death prior to complete
distribution of such amounts.  I understand that if I do not have a valid
Designation of Beneficiary on file, the amounts credited to my Account that are
attributable to deferrals (and earnings on such deferrals) shall be distributed
to the executor or administrator of my estate.

 

Beneficiary(ies)

 

Percentage of Death Benefit:

 

 

%

 

 

%

 

 

%

TOTAL:

 

% (must equal 100%)

 

Please attach any contingent Designated Beneficiary provisions.

 

PAYMENT TO DESIGNATED BENEFICIARY

 

I elect to have the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) that are unpaid as of the date of my death,
paid to my Designated Beneficiary as follows:

 

o                                    Immediate (Next Quarter) Lump Sum Payment. 
Lump sum payment after the first day of the calendar quarter following the date
of my death.

 

o                                    Deferred (Next Year) Lump Sum Payment. 
Lump sum payment after the first day of the calendar year following the date of
my death.

 

o                                    Immediate (Next Quarter) Installment
Payments.  Quarterly installment payments of                          payments
[specify number of payments - no less than four (4) and no more than forty (40)]
commencing after the first day of the calendar quarter following the date of my
death.

 

PARTICIPANT’S ACKNOWLEDGEMENTS

 

I acknowledge that I have received a copy of the Plan and Supplement, and agree
that the deferral of any portion of my Long-Term Bonus that may become payable
to me under the Plan is subject to the terms and conditions of the Plan and
Supplement.

 

 

 

Participant’s Signature

 

 

 

 

 

Participant’s Name (Printed)

 

 

 

 

 

Date

 

 

 

 

Committee

 

 

2013 Long-Term Bonus Plan

By:

 

Deferred Compensation Supplement

 

 

Deferral Agreement

Date:

 

 

12

--------------------------------------------------------------------------------


 

ALTERNATIVE REPORTING AND DISCLOSURE STATEMENT
FOR PENSION PLANS FOR CERTAIN SELECTED EMPLOYEES

 

To the Secretary of Labor:

 

In compliance with the requirements of the alternative method of reporting and
disclosure under Part 1 of Title I of the Employee Retirement Income Security
Act of 1974 for unfunded or insured pension plans for a select group of
management or highly compensated employees, specified in Department of Labor
Regulations, 29 C.F.R. §2520.104-23, the following information is provided by
the undersigned employer.

 

Name and Address of Employer:

The Kroger Co.

 

1014 Vine Street

 

Cincinnati, Ohio 45202-1141

 

 

Employer Identification Number:

31-0345740

 

The Employer maintains a plan (or plans) primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

Number of Plans and

Participants in Each

Plan:                                                                 Plan
covering                Employees (or

Plans covering                                             and

Employees, respectively.)

 

 

Dated                                                       , 20    .

 

 

 

THE KROGER CO.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

This form should be mailed to:

 

Top Hat Plan Exemption

Employee Benefits Security Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue, NW

Washington, DC 20210

 

(Send certified mail to evidence filing requirement satisfied)

 

13

--------------------------------------------------------------------------------